      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 1 of 18



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE                   )
INSURANCE COMPANY and STATE                    )
FARM COUNT MUTUAL INSURANCE                    )
COMPANY OF TEXAS,                              )
                                               )
                      Plaintiffs,              )
                                               )
v.                                             )   Case No. 4:19-CV-01491
                                               )   Hon. Ewing Werlein, Jr.
NOORUDDIN S. PUNJWANI, M.D.;                   )
PAIN ALLEVIATION &                             )
INTERVENTIONAL NEEDS, LLC n/k/a                )
PAIN ALLEVIATION &                             )
INTERVENTIONAL NEEDS, PLLC;                    )
BARKETALI M. ROOPANI;                          )
ANIL B. ROOPANI; and                           )
SOHAIL B. ROOPANI,                             )
                                               )
                      Defendants.              )

            NON-PARTY ELITE HEALTH SERVICES – SUGAR LAND,
      MEDICAL CENTER HEALTHCARE SERVICES, L.P., D/B/A ELITE HEALTH
     SERVICES – MEDICAL CENTER AND CLAY HEALTHCARE SERVICES, LLC,
              D/B/A ELITE HEALTH SERVICES – WEST HOUSTON’S
     RESPONSES AND OBJECTIONS TO PLAINTIFFS’ NON-PARTY SUBPOENAS

         COME NOW Elite Health Services – Sugar Land, Medical Center Healthcare Services,

L.P., d/b/a Elite Health Services – Medical Center and Clay Healthcare Services, LLC, d/b/a

Elite Health Services – West Houston, by and through their counsel Polsinelli PC, and make the

following responses and objections to Plaintiffs’ non-party subpoenas duces tecum.

                                PRELIMINARY STATEMENT

         On June 1, 2020, Plaintiffs filed a Notice of Non-Party Subpoenas and Subpoenas were

issued to Elite Health Services – Sugar Land, Medical Center Healthcare Services, L.P., d/b/a

Elite Health Services – Medical Center and Clay Healthcare Services, LLC, d/b/a Elite Health




73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 2 of 18



Services – West Houston (collectively “Elite” or “Elite Health Services”). Elite accepted service

of the subpoenas on June 3, 2020.

         Elite have not completed their investigation of the facts relating to this case. All of the

responses contained herein are based only upon such information and documents as are presently

available and specifically known to Elite.

         The following responses are given without prejudice to Elite’s right to produce evidence

of any subsequent discovery of fact or facts which these responding parties may later recall.

Elite accordingly reserves the right to supplement or change any and all responses herein as

additional facts are ascertain.

                                    GENERAL OBJECTIONS

         1.     Elite objects to Plaintiffs’ Subpoena on the grounds and to the extent that the

requests seek documents or information protected by attorney-client or attorney work product

privilege, the business strategy privilege, or any other applicable privilege or protection. Elite

will not produce such privileged or protected information. Elite reserves the right, in its sole

discretion, to produce documents in redacted form so that privileged, protected non-responsive or

irrelevant information is not disclosed.

         2.     Elite objects to Plaintiffs’ Subpoena on the grounds and to the extent that the

requests are overbroad, seek irrelevant information, are unduly burdensome, duplicative,

unreasonably cumulative, harassing, not reasonably calculated to lead to the discovery of

admissible evidence or seek information not available through Elite’s reasonable efforts to search

for responsive information.

         3.     Elite further objects to the Subpoena’s requests on the grounds, and to the extent,

that they seek information not reasonably accessible to Elite Health Services and not available

through a reasonably diligent search of files believed to contain relevant information, including,

                                                  2
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 3 of 18



without limitation, to the extent that they would require Elite Health Services to search through

large quantities of unresponsive files or electronic data in order to retrieve marginally responsive

mentions of relevant information.

         4.    Elite Health Services objects to the Subpoenas to the extent that they seek

information not in Elite Health Services’ possession, custody, or control.

         5.    Elite Health Services objects to the Subpoenas to the extent that they seek

information that is publicly available.

         6.    Elite Health Services objects to the Subpoenas to the extent the requests are

vague, ambiguous, or overly broad. Elite Health Services additionally objects to the Subpoenas

to the extent they seek "all Documents and Communications" concerning a given subject matter

and to the extent they purport to require Elite Health Services to search all or each and every

computer system and application and produce all of the data from each computer system and

application. To the extent these requests seek data from all Elite Health Services’ sources, they

seek data from sources that are not reasonably accessible and Elite Health Services objects to

preserving, searching for, collecting, reviewing or producing such information. Elite Health

Services further objects to the extent the phrase "all Documents and Communications" purports

to request the production of all email or all correspondence regarding or relating to a given

subject matter.   Elite objects to searching the files of all of its employees and employee

electronic mailboxes for references to a given subject matter on the grounds of undue burden,

cost and the unlikelihood that it would lead to any discoverable evidence. Preserving, collecting,

searching, reviewing and producing the correspondence, including email, for every Elite Health

Services’ employee and in every employee electronic mailbox is not reasonably accessible

because of the expense, time and burden involved. In responding to these Subpoena requests,



                                                 3
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 4 of 18



Elite Health Services will search the files, including emails, of those employees likely to have

documents responsive to the request if applicable.

         7.    Elite Health Services further objects to the extent the subpoena violates Fed. R.

Civ. P. 45(c)(1) by failing to take reasonable steps to avoid imposing an undue burden and

expense on Elite, non-parties to the above-captioned litigation. Elite is willing to attempt to

negotiate search terms and other parameters for the subpoena and attempt to agree on parameters

that result in a volume of documents to be collected, searched, reviewed and produced that is

reasonable and proportional. If the parties cannot agree on parameters, Elite will be requesting

cost-shifting to cover its costs of collection, review and production.

         8.    Elite objects to the Subpoenas to the extent that they imply the existence of facts

or circumstances that do not or did not exist, and to the extent that they state or assume legal

conclusions. In responding, Elite does not admit the factual or legal premise of any request.

         9.    Elite objects to each and every request, definition and instruction contained in the

Subpoena to the extent any such request, definition or instruction contains inaccurate,

incomplete, or misleading descriptions of the facts, persons, relationships, events, and pleadings

underlying this action.    The production of any information shall not constitute Imperial's

agreement with or acquiescence to any such descriptions.

         10.   The failure of Elite to object to a request in the Subpoena on a specific ground

shall not be construed as a waiver of Elite Health Services’ right to object on that ground or any

additional ground.

         11.   The voluntary production of documents or information that may otherwise fall

within any objection is not a waiver of that objection as to other documents or information.




                                                 4
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 5 of 18



         12.    Elite reserves the right to amend and/or supplement its responses and objections

to the Subpoena requests.

         13.    To the extent that it undertakes to produce documents in response to any specific

request, Elite Health Services is not representing that any such documents exist.

         14.    Elite’s responses and objections to the Subpoenas are made reserving, and without

waiver of

                a.     all rights to object subsequently to the competency, relevance, materiality,

                       privilege, or admissibility as evidence in any proceeding, action, or matter

                       of any information that Elite produces in response to the Subpoenas;

                b.     all rights to object on any ground to the use of any such responses and

                       objections, or the subject matter thereof, in any proceeding, action, or

                       matter;

                c.     all rights to object on any ground and at any time to a demand or request

                       for further response to these or other Subpoenas, or to proceedings

                       involving or related to the subject matter of the information or documents

                       provided in response to such requests; and

                d.     all rights at any time to review, correct, add to, supplement, amend or

                       clarify any of the responses contained herein.

         15.    Elite objects to Plaintiffs’ Subpoenas on the grounds and to the extent that they

purport to impose obligations beyond those required by the Federal Rules of Civil Procedure,

any other applicable law or rule, or any relevant order of this Court.

         Subject to and without waiving these General objections, Elite Health Services makes the

following responses to Plaintiffs’ Subpoena requests:



                                                 5
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 6 of 18



                                  DOCUMENTS REQUESTED

         1.    All Documents and Communications related to all patients identified in Exhibit A,

including but not limited to all their MRI films, complete medical records, test results, notes,

bills, referrals for treatment, consultations, testing, sign-in sheets, prescriptions, orders, and any

other documentation for each patient.

RESPONSE:

         Elite objects on the basis that this request is overly broad and unduly burdensome

because it will require Elite, non-parties to the action, to devote substantial time and resources to

obtain the documents related to 502 patients and/or claims. As a non-party to this dispute, Elite

should not be forced to undertake the expense and burden of conducting such a search,

particularly when the requesting party has not demonstrated a need for the information, let alone

an inability to obtain the information from parties to the litigation. Elite further objects on the

grounds that “complete medical records” and “any other documentation for each patient” is

vague and ambiguous, as reasonable minds may differ as to what may constitute a “complete

medical record” or “documentation for each patient”. Elite further objects to the request for “All

All Documents and Communications related to” the patients identified, insofar as “related to” is

vague in that it could mean any document that even in passing refers to a patient, whether it has

any relationship to the issues in dispute in this litigation, to which Elite are not parties. Elite

further objects to this request to the extent it seeks information that is protected under the

attorney-client privilege, the attorney work product doctrine or any other applicable privileges.

Elite further objects to this request to the extent it clearly seeks Protected Health Information

(PHI) as set forth in the Health Insurance Portability and Accountability Act (HIPAA) and

related federal, state, or local regulations. Elite further objects to this request to the extent it



                                                  6
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 7 of 18



seeks production of information or materials that are proprietary in nature or would require Elite

to produce or disclose confidential business information.

         2.     All Documents and Communications reflecting or relating to payments and/or any

compensation You provided to Nooruddin S. Punjwani, M.D. for any services he has performed

on Your behalf.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested. Elite further objects to this request to the extent it

is not proportional to the needs of the dispute and not reasonably calculated to lead to the

discovery of admissible evidence. The request in no way ties any of the information sought to

the issues in dispute in this action, to which Elite are not parties. State Farm has not thus met its

burden to demonstrate why any payments or compensation provided by Elite to Nooruddin S.

Punjwani, M.D., assume any exist, has any bearing on the issues in dispute. Elite further objects

to the request for “All Documents and Communications reflecting or related to” as vague, in that

“related to” could imply documentation that is neither relevant to nor admissible in the case, and

would potentially require Elite to conduct searches across every document or electronically

stored record within its possession, custody, or control. As a non-party to this dispute, Elite

should not be forced to undertake the expense and burden of conducting such a search,

particularly when the requesting party has not demonstrated a need for the information, let alone

an inability to obtain the information from parties to the litigation.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable



                                                  7
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 8 of 18



privileges. Elite further objects to this request to the extent it may seek the disclosure of

Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations. Elite

further objects to this request to the extent it seeks production of information or materials that are

proprietary in nature or would require Elite to produce or disclose confidential business

information.

         3.     All Documents and Communications relating to any contractual relationship,

financial arrangement, and/or other business relationship between or among You and Nooruddin

S. Punjwani, M.D.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested. Elite further objects to this request to the extent it

is not proportional to the needs of the dispute and not reasonably calculated to lead to the

discovery of admissible evidence. The request in no way ties any information Elite may have

that is responsive to it, assuming any such exists, to the issues in dispute in this action, to which

Elite are not parties. State Farm has thus not met its burden to demonstrate why any of the

information sought, assuming it exists, has any bearing on the issues in dispute. Elite further

objects to the request for “All Documents and Communications related to” as vague, in that

“related to” could imply documentation that is neither relevant to nor admissible in the case, and

would potentially require Elite to conduct searches across every document or electronically

stored record within its possession, custody, or control. As a non-party to this dispute, Elite

should not be forced to undertake the expense and burden of conducting such a search,



                                                  8
73778551.1
      Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 9 of 18



particularly when the requesting party has not demonstrated a need for the information, let alone

an inability to obtain the information from parties to the litigation.

         Elite further objects to the request in that “financial arrangement, and/or other business

relationship” is vague, in that these terms are undefined and not tied to the facts of the litigation,

to which Elite are not parties.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it may seek the disclosure of

Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations. Elite

further objects to this request to the extent it seeks production of information or materials that are

proprietary in nature or would require Elite to produce or disclose confidential business

information.

         4.     All Documents and Communications relating to any contractual relationship,

financial arrangement, and/or other business relationship between or among You and any

radiologist performing services on Your behalf.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested. Elite further objects to this request on the basis that

“any contractual relationship, financial arrangement, and/or other business relationship between

You and any radiologist performing services on Your behalf” is not and cannot be proportional

to the needs of the action. Elite are not parties to the action, and this request is not even limited to



                                                   9
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 10 of 18



radiologists who may have provided services connected to patients identified in the Complaint.

State Farm is not entitled to conduct a fishing expedition into non-parties’ business operations

under the guise of seeking information relevant to the dispute. Elite further objects to the request

for “All Documents and Communications related to” as vague, in that “related to” could imply

documentation that is neither relevant to nor admissible in the case, and would potentially

require Elite to conduct searches across every document or electronically stored record within its

possession, custody, or control. As a non-party to this dispute, Elite should not be forced to

undertake the expense and burden of conducting such a search, particularly when the requesting

party has not demonstrated a need for the information, let alone an inability to obtain the

information from parties to the litigation.

         Elite further objects to the request in that “financial arrangement, and/or other business

relationship” is vague, in that these terms are undefined and not tied to the facts of the litigation,

to which Elite are not parties.

         Elite further objects to the request because “performing services” is vague, in that it is not

defined or tied to the facts of the litigation, to which Elite are not parties.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it may seek the disclosure of

Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations. Elite

further objects to this request to the extent it seeks production of information or materials that are

proprietary in nature or would require Elite to produce or disclose confidential business




                                                   10
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 11 of 18



information. Elite further objects to this request to the extent it seeks information from Elite that

is protected by any confidential agreements with non-parties to the action.

         5.     All Documents and Communications reflecting or relating to Nooruddin S.

Punjwani, M.D.’s roles and responsibilities with respect to his position as Vice President at "Elite

Health Services."

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested.

         Elite further objects to the request for “All Documents and Communications reflecting or

related to” as vague, in that “reflecting or related to” could imply documentation that is neither

relevant to nor admissible in the case, and would potentially require Elite to conduct searches

across every document or electronically stored record within its possession, custody, or control.

As a non-party to this dispute, Elite should not be forced to undertake the expense and burden of

conducting such a search, particularly when the requesting party has not demonstrated a need for

the information, let alone an inability to obtain the information from parties to the litigation.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it may seek the disclosure of

Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations. Elite

further objects to this request to the extent it seeks production of information or materials that are

proprietary in nature or would require Elite to produce or disclose confidential business



                                                  11
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 12 of 18



information. Elite further objects to this request to the extent it seeks production of materials that

are publically available, and Elite should not bear the burden and cost of producing the

documents.

         6.     All Documents and Communications relating to or supporting the amounts You

charge for healthcare services, including but not limited to Your charges for performing and

interpreting MRI scans and Your costs in providing those services.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested. Elite further objects to this request to the extent it

is not proportional to the needs of the dispute and not reasonably calculated to lead to the

discovery of admissible evidence. The request in no way ties any information Elite may have

that is responsive to it, assuming any such exists, to the issues in dispute in this action, to which

Elite are not parties. State Farm has thus not met its burden to demonstrate why any of the

information sought, assuming it exists, has any bearing on the issues in dispute.

         Elite further objects to the request for “All Documents and Communications relating to”

as vague, in that “relating to” could imply documentation that is neither relevant to nor

admissible in the case, and would potentially require Elite to conduct searches across every

document or electronically stored record within its possession, custody, or control. As a non-

party to this dispute, Elite should not be forced to undertake the expense and burden of

conducting such a search, particularly when the requesting party has not demonstrated a need for

the information, let alone an inability to obtain the information from parties to the litigation.




                                                  12
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 13 of 18



         Elite objects to this request to the extent it seeks production of information or materials

that are proprietary in nature and would require Elite to produce or disclose confidential business

information. Elite further objects to this request to the extent it seeks information from Elite that

is protected by confidential agreements with non-parties to the action. Elite further objects to this

request on the basis that the request is overly broad and unduly burdensome because it will

require Elite, non-parties to the action, to devote substantial time and resources to obtain the

documents requested. Elite further objects to this request to the extent it seeks information that is

protected under the attorney-client privilege, the attorney work product doctrine or any other

applicable privileges. Elite further objects to this request to the extent it may seek the disclosure

of Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations.

         7.     All Documents and Communications exchanged between You and/or any other

entity or individual, regarding or relating to (i) any patient identified in Exhibit A, (ii) any

contractual relationships, financial arrangements and/or referral agreements between You and

any Defendant, (iii) the recruitment, solicitation, procurement and/or retention of patients, and/or

(iv) any of the conduct or events alleged in the Complaint.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents requested on over 502 patients and/or claims.

         Elite further objects to this request to the extent it is not proportional to the needs of the

dispute and not reasonably calculated to lead to the discovery of admissible evidence.

Specifically, subparts (ii) and (iii) are not limited to the facts and circumstances of the dispute, to



                                                  13
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 14 of 18



which Elite are not parties.      Elite further objects to the request for “All Documents and

Communications… “relating to” as vague, in that “relating to” could imply documentation that is

neither relevant to nor admissible in the case, and would potentially require Elite to conduct

searches across every document or electronically stored record within its possession, custody, or

control. As a non-party to this dispute, Elite should not be forced to undertake the expense and

burden of conducting such a search, particularly when the requesting party has not demonstrated

a need for the information, let alone an inability to obtain the information from parties to the

litigation.

         Elite further objects to the request in that “financial arrangement, and/or other business

relationship” is vague, in that these terms are undefined and not tied to the facts of the litigation,

to which Elite are not parties.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it may seek the disclosure of

Protected Health Information (PHI) as set forth in the Health Insurance Portability and

Accountability Act (HIPAA) and any similar or related federal, state, or local regulations. Elite

further objects to this request to the extent it seeks production of information or materials that are

proprietary in nature and would require Elite to produce or disclose confidential business

information.

         8.     All Documents and Communications exchanged between You, on the one hand,

and any law firm, patient referral or solicitation service, and/or medical or healthcare provider,

on the other hand, regarding or relating to (i) any contractual relationships, financial




                                                 14
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 15 of 18



arrangements, and/or other business relationships between You and them, (ii) any payments

made to and/or received from them, and/or (iii) any patient identified in Exhibit A.

RESPONSE:

         Elite objects to this request on the basis that the request is overly broad and unduly

burdensome because it will require Elite, non-parties to the action, to devote substantial time and

resources to obtain the documents from any “law firm, patient referral or solicitation service,

and/or medical or healthcare provider.” Elite further objects to this request as not proportional to

the needs of the case, and specifically because subparts (i) and (ii) are not limited to the facts and

circumstances of the dispute, to which Elite are not parties.

         Elite further objects to the request in that “financial arrangement, and/or other business

relationship” is vague, in that these terms are undefined and not tied to the facts of the litigation,

to which Elite are not parties.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it seeks the disclosure of Protected

Health Information (PHI) as set forth in the Health Insurance Portability and Accountability Act

(HIPAA) and any similar or related federal, state, or local regulations. Elite further objects to this

request to the extent it seeks production of information or materials that are proprietary in nature

or would require Elite to produce or disclose confidential business information.

         9.     All Documents reflecting payments made to and/or received from any Defendant,

including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.

RESPONSE:



                                                 15
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 16 of 18



         Elite objects to this request on the basis that the request is not proportional to the needs of

the case, is overly broad and unduly burdensome because it will require Elite, non-parties to the

action, to devote substantial time and resources to obtain the documents, which are not limited in

time or in any way tied to the facts and circumstances alleged in the Complaint. Elite, as

nonparties to this dispute, should not be required to search for and produce the information

requested to the extent it isn’t limited to the facts of the dispute, and State Farm has failed to

demonstrate a need for the information or that it is unavailable from the parties to the dispute.

         Elite further objects to this request to the extent it seeks information that is protected

under the attorney-client privilege, the attorney work product doctrine or any other applicable

privileges. Elite further objects to this request to the extent it seeks the disclosure of Protected

Health Information (PHI) as set forth in the Health Insurance Portability and Accountability Act

(HIPAA) and any similar or related federal, state, or local regulations. Elite further objects to this

request to the extent it seeks production of information or materials that are proprietary in nature

or would require Elite to produce or disclose confidential business information.

                                                        POLSINELLI PC

                                                        By:/s/ Ebad Khan
                                                        Mark S. Armstrong, Esq.
                                                        Texas Bar No. 01321900
                                                        Fed. I.D. No. 219390
                                                        1000 Louisiana Street, Suite 6400
                                                        Houston, Texas 77002
                                                        713-374-1600
                                                        Fax: 713-374-1601
                                                        marmstrong@polsinelli.com
                                                        Attorney in Charge

                                                        Lauren E. Tucker McCubbin, Esq.
                                                        900 W. 48th Place, Suite 900
                                                        Kansas City, Missouri 64112
                                                        816-753-1000
                                                        Fax: 816-753-1536


                                                   16
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 17 of 18



                                            ltucker@polsinelli.com

                                            Ebad Khan, Esq.
                                            Texas Bar No. 24092625
                                            Fed. I.D. No. 2810999
                                            1000 Louisiana Street, Suite 6400
                                            Houston, Texas 77002
                                            713-374-1600
                                            Fax: 713-374-1601
                                            ekhan@polsinelli.com

                                        ATTORNEYS FOR NON-PARTIES
                                        ELITE HEALTH SERVICES – SUGAR
                                        LAND, MEDICAL CENTER HEALTHCARE
                                        SERVICES, L.P., D/B/A ELITE HEALTH
                                        SERVICES – MEDICAL CENTER AND
                                        CLAY HEALTHCARE SERVICES, LLC,
                                        D/B/A ELITE HEALTH SERVICES – WEST
                                        HOUSTON




                                       17
73778551.1
     Case 4:19-cv-01491 Document 40 Filed on 06/17/20 in TXSD Page 18 of 18



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of June, 2020, the above and foregoing was served to
all counsel of record.

                                                    /s/ Ebad Khan
                                                    Ebad Khan

Jared T. Heck, Esq.                                 Mark S. Armstrong, Esq.
Ross O. Silverman, Esq.                             Ebah Khan, Esq.
Eric T. Gortner, Esq.                               Polsinelli PC
Katten Muchin Rosenman LLP                          1000 Louisiana Street, Suite 6400
525 W. Monroe Street, Suite 1900                    Houston, TX 77002
Chicago, IL 60661-3693                              713-374-1600
312-902-5200                                        Fax: 713-374-1601
Jared.heck@kattenlaw.com                            marmstrong@polsinelli.com
Ross.silverman@kattenlaw.com                        ekhan@polsinelli.com
Eric.gortner@kattenlaw.com
                                                    Lauren T. Tucker McCubbin, Esq.
Emily L. Travis, Esq.                               Polsinelli PC
Katten Muchin Rosenman LLP                          900 W. 48th Place, Suite 900
1301 McKinney Street, Suite 3000                    Kansas City, MO 64112
Houston, TX 77010                                   816-753-1000
713-270-3446                                        Fax: 816-753-1536
Fax: 713-270-3401                                   ltucker@polsinelli.com
Emily.travis@kattenlaw.com
ATTORNEYS FOR PLAINTIFFS                            ATTORNEYS FOR DEFENDANTS
                                                    PAIN ALLEVIATION &
Todd W. Mensing, Esq.                               INTERVENTIONAL
Sammy Ford, IV, Esq.                                NEEDS, LLC N/K/A PAIN
Ahmad Zavitsanos Anaipakos                          ALLEVIATION & INTERVENTIONAL
Alavi & Mensing PC                                  NEEDS, PLLC (“P.A.I.N.”), BARKETALI
1221 McKinney Street, Suite 2500                    M. ROOPANI, ANIL B. ROOPANI AND
Houston TX 77010                                    SOHAIL B. ROOPANI
713-655-1101
Fax: 713-655-0062
tmensing@azalaw.com
sford@azalaw.com
ATTORNEYS FOR DEFENDANT
NOORUDDIN S. PUNJWANI




                                               18
73778551.1
